

ELEVENTH AMENDMENT TO EIGHTH RESTATED CREDIT AGREEMENT
This Eleventh Amendment to Eighth Restated Credit Agreement (this “Eleventh
Amendment”) is effective as of April 17, 2013 (the “Eleventh Amendment Effective
Date”), by and among CHAPARRAL ENERGY, INC., a Delaware corporation (“Parent”),
the Borrowers, JPMORGAN CHASE BANK, N.A., a national banking association, as
Administrative Agent (“Administrative Agent”), and each of the Lenders party
hereto.
W I T N E S S E T H:
WHEREAS, Parent, Borrowers, Administrative Agent, the other Agents party thereto
and Lenders are parties to that certain Eighth Restated Credit Agreement dated
as of April 12, 2010 (as amended, the “Credit Agreement”) (unless otherwise
defined herein, all terms used herein with their initial letter capitalized
shall have the meaning given such terms in the Credit Agreement, as amended by
this Eleventh Amendment); and
WHEREAS, pursuant to the Credit Agreement, the Lenders have made revolving
credit loans to Borrowers; and
WHEREAS, Parent and Borrowers have requested that the Credit Agreement be
amended in certain respects including, without limitation, to (i) reaffirm the
Borrowing Base in an amount equal to $500,000,000, (ii) amend the Swap
Agreements covenant in Section 9.18 of the Credit Agreement, and (iii) make
certain other amendments thereto as more specifically described herein; and
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Parent, Borrowers,
Administrative Agent and the Lenders hereby agree as follows:
Section 1.Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Eleventh Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement is hereby amended effective as of the Eleventh Amendment
Effective Date in the manner provided in this Section 1.
1.1    Amended and Restated Definitions. The definitions of “Indebtedness”,
“Loan Documents” and “Swap Agreement” contained in Section 1.02 of the Credit
Agreement shall be amended and restated in their entirety to read in full as
follows:
“Indebtedness” means any and all amounts owing or to be owing by any Credit
Party: (a) to any Agent, any Issuing Bank or any Lender under any Loan Document
including, without limitation, all interest on any of the Loans (including any
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of any Credit
Party (or would accrue but for the operation of applicable bankruptcy or
insolvency laws), whether or not such interest is allowed or allowable as a
claim in any such case, proceeding or other action); (b) to any Secured Swap
Provider under any Swap Agreement including any Swap Agreement in existence
prior to the date hereof, but excluding any additional transactions or
confirmations entered into (i) after such Secured Swap Provider ceases to be a
Lender or an Affiliate of a Lender or (ii) after assignment by a Secured Swap
Provider to another Secured Swap Provider that is not a Lender or an Affiliate
of a Lender; (c) to any Banking Services Provider for Banking Services; and (d)
all renewals, extensions and/or rearrangements of any of the above whether such
Person (or in the case of its Affiliate, the Person affiliated therewith)
remains a Lender hereunder; provided that solely with respect to any Credit
Party that is not an “eligible contract participant” under the Commodity
Exchange Act, Excluded Swap Obligations of such Credit Party, as applicable,
shall in any event be excluded from “Indebtedness” owing by such Credit Party.
“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment, the Tenth Amendment, the Eleventh Amendment, the Notes, the Letter of
Credit Agreements, the Letters of Credit, the Certificate of Effectiveness, and
the Security Instruments.
“Swap Agreements” means any agreement with respect to any swap, cap, floor,
collar, forward, future or derivative transaction or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions and any transaction
confirmations entered into under any of the foregoing (including any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act), but excluding any agreements, contracts
or transactions that are for the sale of Hydrocarbons in the ordinary course of
business.
1.2    Additional Definitions. Section 1.02 of the Credit Agreement shall be
amended to add the following definitions to such Section in appropriate
alphabetical order:
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any
regulations promulgated thereunder.
“Eleventh Amendment” means that certain Eleventh Amendment to Eighth Restated
Credit Agreement dated effective as of April 17, 2013, among Parent, Borrowers,
Administrative Agent and the Lenders party thereto.
“Excluded Swap Obligation” means, with respect to any Credit Party individually
determined on a Credit Party by Credit Party basis, any Indebtedness in respect
of any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of such Credit Party of, or the grant by such Credit Party of a
security interest to secure, such Indebtedness in respect of any Swap Agreement
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Credit Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Indebtedness in respect of any Swap Agreement.
“Qualified ECP Guarantor” means, in respect of any Swap Agreement, each Credit
Party that (a) has total assets exceeding $10,000,000 at the time any guaranty
of obligations under such Swap Agreement becomes effective or (b) otherwise
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant” at
such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
1.3    Amendment to Swap Agreements Representation and Warranty. Section 7.20 of
the Credit Agreement shall be amended to add the following sentence at the end
of such Section:
“Parent is a Qualified ECP Guarantor.”
1.4    New Commodity Exchange Act / Keepwell Covenant. A new Section 8.18 shall
be added to the Credit Agreement immediately following Section 8.17 of the
Credit Agreement and shall read in full as follows:
Section 8.18    Commodity Exchange Act Keepwell Provisions. Parent and each of
the Borrowers hereby guarantees the payment and performance of all Indebtedness
of each Credit Party (other than itself) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Credit Party (other than itself) in order for such
other Credit Party to honor its obligations under its respective Loan Documents
to which it is a party including obligations with respect to Swap Agreements
(provided, however, that Parent and each Borrower, as applicable, shall only be
liable under this Section 8.18 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 8.18, or
otherwise under this Agreement or any Loan Document, as it relates to such other
Credit Parties, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of
Parent and each Borrower under this Section 8.18 shall remain in full force and
effect until all Indebtedness is paid in full to the Lenders, the Administrative
Agent and all other Secured Parties, and all of the Lenders’ Commitments are
terminated. The Borrower intends that this Section 8.18 constitute, and this
Section 8.18 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
1.5    New Non-Eligible Contract Participant Covenant. A new Section 9.23 shall
be added to the Credit Agreement immediately following Section 9.22 of the
Credit Agreement and shall read in full as follows:
Section 9.23    Non-Eligible Contract Participant. Parent and the Borrowers will
not permit any Credit Party that does not constitute an “eligible contract
participant” under the Commodity Exchange Act to own, at any time, any Oil and
Gas Properties or any Equity Interests in any Restricted Subsidiaries.
1.6    Amendment to Swap Agreements Covenant. Clause (a)(i) of Section 9.18 of
the Credit Agreement shall be amended to replace the grid set forth therein in
its entirety with following grid:
Period 
(relative to execution date of relevant Swap Agreement)
Percentage Limitation
Oil
Gas
NGL
Months 1-12
100% TP
100% TP
70% PDP
Months 13-24
90% TP
90% TP
70% PDP
Months 25-36
65% TP
65% TP
0.0% TP
Months 37-66
100% PDP
100% PDP
0.0% TP



SECTION 2.    Borrowing Base Redetermination. Pursuant to Section 2.07 of the
Credit Agreement, and subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Borrowing Base shall be reaffirmed at
$500,000,000 effective as of the Eleventh Amendment Effective Date, and
continuing until the next Scheduled Redetermination, Interim Redetermination or
other redetermination of the Borrowing Base thereafter. Borrower Representative
(on behalf of each Borrower), Parent and Lenders agree that the reaffirmation of
the Borrowing Base provided for in this Section 2 shall be considered and deemed
to be the May 1, 2013 Scheduled Redetermination.
SECTION 3.    Conditions Precedent. The effectiveness of (i) the amendments to
the Credit Agreement contained in Section 1 hereof, and (ii) the reaffirmation
of the Borrowing Base contained in Section 2 hereof, is subject to the
satisfaction of each of the following conditions precedent:
3.1    No Default or Borrowing Base Deficiency. No Default or Event of Default
shall have occurred which is continuing and the total Credit Exposures of all
Lenders shall not exceed the Borrowing Base.
3.2    Other Documents. Administrative Agent shall have been provided with such
other documents, instruments and agreements, including, without limitation,
amendments to Mortgages, and Parent and Borrowers shall have taken such actions,
as Administrative Agent may reasonably require in connection with this Eleventh
Amendment and the transactions contemplated hereby.
SECTION 4.    Representations and Warranties of Borrowers. To induce the Lenders
and Administrative Agent to enter into this Eleventh Amendment, Parent and
Borrowers hereby jointly and severally represent and warrant to the Lenders and
Administrative Agent as follows:
4.1    Reaffirm Existing Representations and Warranties. Each representation and
warranty of each Credit Party contained in the Credit Agreement and the other
Loan Documents is true and correct on the date hereof and will be true and
correct after giving effect to the amendments set forth in Section 1 hereof,
except to the extent such representations and warranties are expressly limited
to an earlier date, in which case such representations and warranties shall be
true and correct as of such specified earlier date.
4.2    Due Authorization; No Conflict. The execution, delivery and performance
by Parent and Borrowers of this Eleventh Amendment are within Parent’s and
Borrowers’ corporate and limited liability company powers (as applicable), have
been duly authorized by all necessary action, require no action by or in respect
of, or filing with, any governmental body, agency or official and do not violate
or constitute a default under any provision of applicable law or any material
agreement binding upon Parent, any Borrower or any other Credit Party or result
in the creation or imposition of any Lien upon any of the assets of Parent, any
Borrower or any other Credit Party except Excepted Liens.
4.3    Validity and Enforceability. This Eleventh Amendment constitutes the
valid and binding obligation of Parent and Borrowers enforceable in accordance
with its terms, except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditor’s rights generally,
and (i) the availability of equitable remedies may be limited by equitable
principles of general application.
4.4    No Default, Event of Default or Borrowing Base Deficiency. No Default or
Event of Default has occurred which is continuing and the total Credit Exposures
of all Lenders do not exceed the Borrowing Base.
SECTION 5.    Miscellaneous.
5.1    Reaffirmation of Loan Documents; Extension of Liens. Any and all of the
terms and provisions of the Credit Agreement and the Loan Documents shall,
except as amended and modified hereby, remain in full force and effect. The
amendments contemplated hereby shall not limit or impair any Liens securing the
Indebtedness, each of which are hereby ratified, affirmed and extended to secure
the Indebtedness after giving effect to this Eleventh Amendment.
5.2    Parties in Interest. All of the terms and provisions of this Eleventh
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
5.3    Legal Expenses. Parent and Borrowers hereby jointly and severally agree
to pay on demand all reasonable fees and expenses of counsel to Administrative
Agent incurred by Administrative Agent in connection with the preparation,
negotiation and execution of this Eleventh Amendment and all related documents.
5.4    Counterparts. This Eleventh Amendment may be executed in counterparts,
and all parties need not execute the same counterpart; however, no party shall
be bound by this Eleventh Amendment until Parent, Borrowers and the Required
Lenders have executed a counterpart. Facsimiles or other electronic transmission
shall be effective as originals.
5.5    Complete Agreement. THIS ELEVENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES.
5.6    Headings. The headings, captions and arrangements used in this Eleventh
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this Eleventh Amendment, nor
affect the meaning thereof.
5.7    Effectiveness. This Eleventh Amendment shall be effective automatically
and without necessity of any further action by Parent, Borrowers, Administrative
Agent or Lenders when counterparts hereof have been executed by Parent,
Borrowers, Administrative Agent and the Required Lenders, and all conditions to
the effectiveness hereof set forth herein have been satisfied.
5.8    Governing Law. This Eleventh Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Eleventh Amendment to be
duly executed by their respective Responsible Officers on the date and year
first above written.
[Signature pages to follow]


PARENT:
CHAPARRAL ENERGY, INC.,
a Delaware corporation

By:
    
Mark A. Fischer, Chief Executive Officer and President



BORROWERS:
CHAPARRAL ENERGY, L.L.C.
CHAPARRAL RESOURCES, L.L.C.
CHAPARRAL CO2, L.L.C.
CEI ACQUISITION, L.L.C.
CEI PIPELINE, L.L.C.
CHAPARRAL REAL ESTATE, L.L.C.
CHAPARRAL EXPLORATION, L.L.C.
ROADRUNNER DRILLING, L.L.C.

By:
    
Mark A. Fischer, Manager



GREEN COUNTRY SUPPLY, INC.
By:
    
Mark A. Fischer, Chief Executive Officer and President





ADMINISTRATIVE AGENT/LENDER:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and a Lender

By:
    
Mark E. Olson,
Authorized Officer



LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender

By:        

Name:        

Title:        


LENDER:
ROYAL BANK OF CANADA,
as a Lender

By:        
Name:        
Title:        




LENDER:
UBS LOAN FINANCE LLC,
as a Lender

By:        

Name:        

Title:        
By:        

Name:        

Title:        




LENDER:
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender

By:        

Name:        

Title:        
By:        

Name:        

Title:        




LENDER:
SOCIÉTÉ GÉNÉRALE,
as a Lender

By:        

Name:        

Title:        


LENDER:
WELLS FARGO BANK, N.A.,
as a Lender

By:        

Name:        

Title:        


LENDER:
THE BANK OF NOVA SCOTIA,
as a Lender

By:        

Name:        

Title:        


LENDER:
COMERICA BANK,
as a Lender

By:        

Name:        

Title:        


LENDER:
NATIXIS,
as a Lender

By:        

Name:        

Title:        
By:        

Name:        

Title:        


LENDER:
AMEGY BANK NATIONAL ASSOCIATION,
as a Lender

By:        

Name:        

Title:        




LENDER:
COMPASS BANK,
as a Lender

By:        

Name:        

Title:        


LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:        

Name:        

Title:        
By:        

Name:        

Title:        




LENDER:
KEYBANK NATIONAL ASSOCIATION,
as a Lender

By:        

Name:        

Title:        
LENDER:
UNION BANK, N.A.,
as a Lender

By:        

Name:        

Title:        
LENDER:
U.S. BANK NATIONAL ASSOCIATION,
as a Lender

By:        

Name:        

Title:        
LENDER:
GOLDMAN SACHS BANK USA,
as a Lender

By:        

Name:        

Title:        





1828448v.2 CHA715/23015    1